          Case 1:20-cr-00040-BAH Document 88 Filed 09/02/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AMERICA                      )
                                                  )
                v.                                )
                                                    CRIMINAL NO.: 1:20-CR-040
                                                  )
    JESSICA JOHANNA OSEGUERA                      )
    GONZALEZ,                                     )
          also known as “Jessica Johanna          )
          Castillo” and “La Negra,”               )
                                                  )
                 Defendant.                       )

     GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS THE
              SUPERSEDING INDICTMENT FOR LACK OF VENUE

        The United States, through undersigned counsel, respectfully submits this response to

Defendant’s Motion to Dismiss the Superseding Indictment for Lack of Venue (“Motion” or

“Mot.”) [Dkt. No. 66].

        Venue for all of the offenses alleged in the Superseding Indictment is proper in this

district under both 18 U.S.C. § 3237(a) and 18 U.S.C. § 3238, and the government will prove

venue at trial by a preponderance of the evidence. 1 Because venue is proper in this district, the

Court should deny the Motion.

     A. Venue is Proper in the District of Columbia under 18 U.S.C. § 3237(a)

        18 U.S.C. § 3237(a) provides:

        Except as otherwise expressly provided by enactment of Congress, any offense
        against the United States begun in one district and completed in another, or
        committed in more than one district, may be inquired of and prosecuted in any
        district in which such offense was begun, continued, or completed.



1
  While the government does not concede that venue is proper in any other district, the venue
statutes are not mutually exclusive. Where there is an overlap between the two sections, venue
may be appropriate in more than one district. See United States v. Hassanshahi, 185 F. Supp. 3d
55, 58-60 (D.D.C. 2016). “Venue in this District does not become improper simply because
venue might also be proper elsewhere…[.]” Id. at 60.
                                                 1
          Case 1:20-cr-00040-BAH Document 88 Filed 09/02/20 Page 2 of 8




       Judges in this District have consistently held that a defendant’s failure to obtain a license

from an export control agency located in the District of Columbia – including the Office of

Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”)– is an omission

sufficient to support venue in the District of Columbia in such cases under Section 3237(a). See

Hassanshahi, 185 F. Supp. 3d at 56 (“[A]n omission can support a prosecution in the district in

which the actions were to have occurred.”); United States v. Quinn, 401 F. Supp. 2d 80, 87

(D.D.C. 2005) (“[V]enue is proper here because of the alleged omissions that are part of the

crimes charged (namely the failure to secure licenses for exports to Iran from OFAC).”); see also

United States v. Montgomery, 441 F. Supp. 2d 58, 60-61 (D.D.C. 2006) (concluding that venue

was proper in the District of Columbia because the defendant’s “failure to ask for authorization

to export ... occurred in the District of Columbia”). Even if a license would likely have been

denied, venue is still appropriate in this District. See Montgomery, 441 F. Supp. 2d at 60

(“However unlikely it is that permission to export would have been granted, he did not seek such

permission.”).

       Hassanshahi, Quinn, and Montgomery were all cases that involved violations of the

International Emergency Economic Powers Act (“IEEPA”). The D.C. Circuit has previously

explained that the Foreign Narcotics Kingpin Designation Act was modeled on IEEPA and has

looked to IEEPA in cases interpreting the Kingpin Act. See Zevallos v. Obama, 793 F.3d 106,

109-13 (D.C. Cir. 2015); see also 21 U.S.C. § 1901; Government’s Omnibus Set of Pretrial

Motions, Dkt. No. 63 (July 13, 2020) at 19-20.

       The Superseding Indictment in this case charges the defendant with five counts of

violating the Kingpin Act and alleges that the defendant “did not first obtain the required license




                                                 2
          Case 1:20-cr-00040-BAH Document 88 Filed 09/02/20 Page 3 of 8




from the Office of Foreign Asset Control (“OFAC”),” which the government will prove at trial.

Therefore, venue is proper in the District of Columbia under Section 3237(a).

    B. Venue is Proper in the District of Columbia under 18 U.S.C. § 3238

        Venue is also proper in the District of Columbia under 18 U.S.C. § 3238, which provides:

        The trial of all offenses begun or committed upon the high seas, or elsewhere out
        of the jurisdiction of any particular State or district, shall be in the district in which
        the offender, or any one of two or more joint offenders, is arrested or is first brought;
        but if such offender or offenders are not so arrested or brought into any district, an
        indictment or information may be filed in the district of the last known residence
        of the offender or of any one of two or more joint offenders, or if no such residence
        is known the indictment or information may be filed in the District of Columbia.

        Many Circuits have held that Section 3238 applies “even when some of a defendant’s

offense conduct takes place in the United States.” United States v. Pendleton, 658 F.3d 299,

304-05 (3d Cir. 2011); see also United States v. Miller, 808 F.3d 607, 620 (2d Cir. 2015); United

States v. Levy Auto Parts, 787 F.2d 946, 950-52 (4th Cir. 1986); United States v. Erwin, 602 F.2d

1183, 1185 (5th Cir. 1979). The D.C. Circuit has not yet decided the issue. However, this

District has followed the view that venue is proper if the offense began abroad or most of the

conduct occurred abroad, despite some conduct occurring in the United States. See United States

v. Rivera-Niebla, 37 F. Supp. 3d 374, 380 (D.D.C. 2014); see also Hassanshahi, 185 F. Supp. 3d

at 59 (discussing the Circuit split and agreeing with the majority, more-permissive

interpretation).

        The two major clauses of Section 3238 are read in the disjunctive. See United States v.

Fraser, 709 F.2d 1556, 1558 (6th Cir. 1983). Venue is proper in either the district where the

offender is arrested or first brought or the district of the last known residence of the offender or,

if no such residence is known, the District of Columbia. Therefore, if the indictment is filed

before the offender is arrested in the United States, venue lies in the District of Columbia, when


                                                    3
          Case 1:20-cr-00040-BAH Document 88 Filed 09/02/20 Page 4 of 8




the defendant’s last known residence in the United States is not known. Frazer, 709 F.2d at

1558. The legislative history of Section 3238 supports this reading. As one district court

explained, “[t]here appears no reason why Congress would want to interrupt the proceedings,

once begun, to move them to the district where the defendant later happened to be brought.”

United States v. Layton, 519 F. Supp. 942, 945 (N.D. Cal. 1981).

       Additionally, a defendant is “arrested” under Section 3238 “where the defendant is first

restrained of his liberty in connection with the offense charged.” United States v. Hong Vo, 978

F. Supp. 2d 49, 58 (D.D.C. 2013) (citing United States v. Catino, 735 F.2d 718, 724 (2d Cir.

1984); United States v. Erdos, 474 F.2d 157, 160 (4th Cir. 1973); United States v. Provoo, 215

F.2d 531, 538 (2d Cir. 1954)) (emphasis in original). For example, in United States v. Catino,

the Second Circuit held that the defendant’s initial arrest on narcotics trafficking charges was

irrelevant to venue when the defendant was later arrested for passport violations in another

district, even though the defendant was in the custody of the government for the entirety of the

intervening period because he was serving an imposed sentence. 735 F.2d at 724.

       All of the OFAC-designated businesses referenced in the five counts of the Superseding

Indictment are located in Mexico, and the defendant’s alleged transactions and dealings with the

businesses happened in Mexico. The defendant’s last known residence was in Mexico, where

she has resided for approximately 20 years. Furthermore, the original indictment in this case was

returned by the grand jury in the District of Columbia prior to the defendant’s arrest. (The

Superseding Indictment was returned while the defendant was being held in pre-trial detention.)




                                                 4
          Case 1:20-cr-00040-BAH Document 88 Filed 09/02/20 Page 5 of 8




Venue therefore properly lies in the District of Columbia under the second clause of Section

3238, regardless of where the defendant was “arrested” or “first brought.” 2

       The defendant additionally argues that venue must lie in the Southern District of

California because the United States Customs and Border Protection (“CBP”) conducted a

secondary inspection when the defendant entered the United States from Mexico. Mot. at 2.

This argument is contradicted by applicable law, because CBP’s alleged detention of the

defendant was not an arrest sufficient to trigger Section 3238. First, although it does not appear

that any federal court has had occasion to consider whether a secondary inspection at the border

is an “arrest” as defined in Section 3238, several appellate courts have held that a secondary

inspection is not an “arrest” for Sixth Amendment purposes. See, e.g., United States v.

Butler, 249 F.3d 1094, 1098 (9th Cir.2001) (“[A] brief detention at the border by immigration

and customs officials of persons presenting themselves for admission to the United States is not

custody, even though such persons are not free to leave or to refuse to be searched.”); United

States v. Hernandez, 229 F. App’x 331, 332 (5th Cir. 2007) (“Referral to secondary inspection at

a border checkpoint does not constitute an arrest requiring Miranda warnings.”); United States v.

Yilmaz, 508 F. App’x 49 (2d Cir. 2013) (holding that secondary inspection at a border crossing is

not an “arrest” for Miranda purposes). Second, the defendant’s alleged detention as she entered

into the United States was not in connection with the charged offenses. See Hong Vo, 978 F.




2
 Although it is not the venue provision that governs here, the government notes that the
defendant was first arrested on the underlying charges in this District – indeed, in the very
courthouse in which this Court sits – and was promptly presented in this District within hours of
her arrest.
                                                 5
          Case 1:20-cr-00040-BAH Document 88 Filed 09/02/20 Page 6 of 8




Supp. 2d at 58, discussed supra. 3 The defendant’s allegation that she was released to

manufacture venue in this district is baseless.

    C. Motion to Transfer for Convenience

       The defendant moves in the alternative for the Court to transfer this case to the Southern

District of California pursuant to Rule 21(b) of the Federal Rules of Criminal Procedure. Mot.

At FN 1. Rule 21(b) provides that “Upon the defendant’s motion, the court may transfer the

proceeding, or one or more counts, against that defendant to another district for the convenience

of the parties, any victim, and witnesses and in the interest of justice.” The Supreme Court laid

out a balancing test to be used in exercising such discretion in Platt v. Minnesota Mining & Mfg.,

Co., 376 U.S. 240 (1964). However, there is a presumption that trial should be held in the

district where the government elected to bring the case. United States v. Bowdoin, 770 F. Supp.

2d 133, 138 (D.D.C. 2011) (citing Quinn, 401 F. Supp. 2d at 85; United States v. Baltimore &

Ohio R.R., 538 F. Supp. 200, 205 (D.D.C. 1982)). “To warrant a transfer from the district where

an indictment was properly returned, it should appear that a trial there would be so unduly

burdensome that fairness requires the transfer to another district of proper venue where a trial

would be less burdensome.” Baltimore & Ohio R.R., 538 F. Supp. at 205 (quoting United States

v. U.S. Steel Corp., 233 F. Supp. 154, 157 (S.D.N.Y. 1964)). The defendant bears the burden of

establishing that “prosecution in the district where the indictment was properly returned will

result in a substantial balance of inconvenience to [herself].” Baltimore & Ohio R.R., 538 F.

Supp. at 205 (quoting United States v. Jones, 43 F.R.D. 511, 514 (D.D.C. 1967)).




3
  The government’s understanding is that a notation regarding the defendant had been logged in
electronic databases accessible by CBP, requesting that CBP detain the defendant and contact
DEA. However, DEA was not notified until several hours after the defendant had been released
and admitted into the country.
                                                  6
          Case 1:20-cr-00040-BAH Document 88 Filed 09/02/20 Page 7 of 8




       The defendant raises her motion for a Rule 21(b) transfer to the Southern District of

California in a footnote. In support of that motion, the defendant offers only the conclusory

statement that “[t]he witnesses and evidence are closer to that district.” Mot. at FN 1. The

defendant also notes that “the government has successfully sought the defendant’s detention, in

part, because Ms. Gonzalez has no ties to this district.” Id. These two statements are not only

inaccurate and incomplete, but are wholly insufficient to meet the defendant’s burden of

establishing that trial in this district “would be so unduly burdensome that fairness requires the

transfer to another district.” Baltimore & Ohio R.R., 538 F. Supp. at 205.

       D. Conclusion

       Venue is proper in the District Court for the District of Columbia under both 18 U.S.C.

§ 3237(a) and 18 U.S.C. § 3238. Furthermore, the defendant has failed to meet her burden to

demonstrate that it is in the interest of justice to transfer this case. For the foregoing reasons, the

government respectfully requests that the Defendant’s Motion to Dismiss the Superseding

Indictment for Lack of Venue be denied.


Respectfully submitted this 2nd day of September, 2020.


                                               Marlon Cobar, Acting Chief
                                               Narcotic and Dangerous Drug Section
                                               Criminal Division
                                               U.S. Department of Justice


                                       By:             /s/
                                               Kaitlin Sahni, Trial Attorney
                                               Kate Naseef, Trial Attorney
                                               Brett Reynolds, Trial Attorney
                                               Narcotic and Dangerous Drug Section
                                               Criminal Division
                                               U.S. Department of Justice
                                               Washington, D.C. 20530
                                               Telephone: (202) 514-0917
                                                   7
         Case 1:20-cr-00040-BAH Document 88 Filed 09/02/20 Page 8 of 8




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was sent via the Electronic Case Filing

(ECF) system with the United States District Court for the District of Columbia to counsel of

record for the defendant, this 2nd day of September, 2020.




                                     By:     /s/
                                             Kaitlin Sahni
                                             Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice




                                                8
